Citation Nr: 1437572	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-34 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than December 22, 2010 for the award of service connection for lung cancer.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel











INTRODUCTION

The Veteran had active service in the United States Army from April 1967 to August 1990, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDING OF FACT

The Veteran's claim for service connection was received on December 22, 2010; the requirements for service connection were met at the time of the filing of the claim, and there is no indication of any correspondence dated earlier than this which could constitute an earlier informal claim for the benefit.  


CONCLUSION OF LAW

An effective date prior to December 22, 2010 for the award of service connection for lung cancer is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist and Legal Criteria

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Veteran was awarded service connection for a kidney disorder, and had a rating assigned in July 2011.  He was specifically informed prior to the adjudication of this claim, via a January 2011 letter, as to how an effective date of award is assigned.  

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In the current case, the Veteran has been specifically informed as to how to substantiate a claim for an earlier effective date for the award of service connection for lung cancer and residuals.  All evidence of record has been reviewed, and there is no indication that there is evidence which has not been obtained.  There is no duty to provide an examination in this case, as the issue under appeal does not relate to the current severity of his service-connected lung disease.  Thus, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


Legal Criteria-Effective Date for Service Connection 

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i). 

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran or reasonably inferred from the record in front of the Board at the time.  Indeed, there must be some intent put forth by the Veteran to apply for a benefit for claims that are not reasonably raised by the record.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Records held in federal custody, to include VA or other service department records, are considered as constructively part of the record and can constitute an informal, record-raised claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As discussed in detail below, there is no indication of any federal records, to include VA treatment records, which would have constituted an informal claim for service connection for lung cancer prior to December 22, 2010.  

Analysis

The Veteran had twenty years of commissioned service and was highly decorated for his bravery in combat during the Vietnam War.  He was awarded service-connected compensation benefits for lung cancer, to include residual disablement, in a July 2011 rating decision based on his presumed exposure to herbicide agents in that conflict.  At the time, a temporary 100 percent disability evaluation was assigned from December 22, 2010, with a noncompensable evaluation being placed into effect on March 1, 2011.  The Veteran does not dispute the accuracy of the temporary rating or of his current noncompensable rating; rather, he has posited disagreement with the effective date assigned for the date of award of service connection.  

The Veteran, essentially, has stated that he had surgery performed on his lung in August 2010, and that as a result, he had a current diagnosis at that time and the effective date of award of service connection (with an associated assignment of a temporary 100 percent rating for convalescence) should date to then.  A review of the record does confirm that the Veteran did indeed have an initial diagnosis and treatment of lung cancer in August 2010.  This was at a private facility, and as such, the records of such treatment are not (as they would be in the case of VA records) considered as being constructively part of the record.  See Bell at 611.  Rather, private medical records do not become part of the claims file until they have been obtained and so associated, and in this case, such association happened subsequent to December 2010.  

Indeed, the Veteran first notified VA of his intent to file a claim for service connection for lung cancer via an informal claim, which was received on December 22, 2010.  He has not alleged that there was any earlier correspondence, and the record does not reflect such a fact.  The informal claim was followed by a formal claim for benefits, and a notification to the Veteran, via a January 2011 letter, of how VA establishes effective dates of award for service-connected compensation benefits.  Thus, as a matter of undisputed fact, the earliest correspondence indicating a desire to pursue a claim for service connection was received on December 22, 2010, and this is thus the earliest possible date that can be considered as the date of claim.  

As an effective date for the award of service connection is set to the later of either the date of claim or the date in which entitlement arose, even though entitlement arose in August 2010 (the date when lung cancer, a disorder subject to presumptive service connection based on herbicide exposure in Vietnam Veterans pursuant to 38 C.F.R. § 3.307, was assessed), as December 22, 2010 is later than this, it, and not a date in August 2010, must be the effective date for the award of service connection.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i). 

The Veteran, when informed by the RO of VA's regulations regarding effective dates, submitted a statement acknowledging the regulatory requirement but, in essence, asking for this to be set aside in "exceptional circumstances."  The Veteran stated that he was busy recovering from his cancer surgery prior to December 2010, and did not know that service connection would only be granted from the date of his claim.  Essentially, he is asking that the Board consider equitable relief in this matter and assign an effective date to August 2010.  

In this regard, the Board is not unsympathetic to the Veteran; however, it cannot go outside of what is allowed by law in the granting of benefits.  Indeed, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) are bodies which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case, equitable relief cannot be granted, and the controlling law with respect to the assignment of effective dates for the award of service connection must control (thus, the effective date of December 22, 2010 is appropriate). 

It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain specific circumstances.  38 U.S.C.A. § 503(a).  The circumstances for relief, enumerated under 38 U.S.C.A. § 503(a), do not appear to relate to the Veteran's situation.  Nevertheless, the Board may not act for him in the exercise of such authority, the Veteran may petition the Secretary directly for consideration of equitable relief with respect to his claim.  See 38 C.F.R. § 2.7.  Should he feel that such consideration is warranted in this case, the Veteran is free to make such a petition.  

The Veteran's service history indicates two decades of honorable and valiant service, which is something for which the nation shall forever be grateful.  While, sadly, the Board is legally barred from acting favorably on his current claim, it is noted that should the Veteran ever feel that his service-connected lung cancer residuals have grown in severity, a claim for an increase in rating can be filed.  There is no time limit to file such a claim, and the Veteran is encouraged to consider pursuing such relief should he feel that the severity of his symptoms has increased.    


ORDER

Entitlement to an effective date earlier than December 22, 2010 for the award of service connection for lung cancer is denied.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


